DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs 3-5) in the reply filed on 6/7/2022 is acknowledged.
Claims 3-4, 6, 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2022. It is noted that Species A does not disclose a flexible screw. A flexible screw is described in non-elected Species E (Fig 28 and paragraph 68). As such claim 6 is additionally withdrawn. Species A was never disclosed as using bone cement. Bone cement was discussed in non-elected Species B, paragraph 54. As such Claims 9-10 are also withdrawn. 

Drawings
	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because a) the lines, numbers, figures and letters are not uniform, clean and well defined (of a generally poor quality) (37 CFR 1.84(I)). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gonzalez US 2020/0030013.
Regarding Claim 1, Gonzalez discloses an implant for stabilizing an inferior vertebra and a superior vertebra (paragraph 103), the implant comprising: 
a first member (#206) and a second member (#204) moveably connected to the first member (via joint #218b, paragraph 102), the implant having a first, initial insertion orientation (Fig 27) and a second, final implantation orientation (Fig 28) different from the first, initial insertion orientation (Fig 27-28, paragraph 102), wherein the first member is configured to be inserted through a pedicle of the inferior vertebra (Fig 28, paragraph 125) and the second member is configured to engage bone of the superior vertebra in the second, final implantation orientation (Fig 28).

Regarding Claim 2, 5, Gonzalez discloses the first member is a pedicle screw/screw portion (paragraph 125, can be inserted into the pedicle, Fig 28, paragraph 101, #206 in the form of a screw) and the second member is an anchor (Fig 28, anchored to upper and lower vertebra) moveably connected to the pedicle screw (via joint #218b, paragraph 102).

Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGraw US 2008/0033432.
Regarding Claim 7, McGraw discloses a method for stabilizing an inferior vertebra and a superior vertebra (abstract), the method comprising: 
posteriorly accessing a spine of a patient (Fig 1, paragraph 48); 
inserting an implant (#10) having a first member and a second member (see Fig below) into a pedicle (abstract, paragraph 48, 49) of the inferior vertebra in a first, initial orientation (Fig 1-2, paragraph 65, first initial configuration is generally straight to match that of introducer #16); inserting the first member of the implant into a vertebral body of the inferior vertebra (Fig 2-3); and modifying the implant into a second, final implantation orientation (one the implant #10 leaves the introducer #16, it is modified into a curved configuration, Fig 2, paragraph 49, 50) and inserting the second member of the implant into a vertebral body of the superior vertebra (Fig 2, paragraph 50), wherein the implant traverses a disc or disc space between the inferior and superior vertebrae (Fig 2), and the second, final implantation orientation thereby fixates the inferior and superior vertebrae (Fig 2, paragraph 50, 65).

    PNG
    media_image1.png
    685
    731
    media_image1.png
    Greyscale

Regarding Claim 8, McGraw discloses the first, initial orientation is a collapsed position (discussed above in claim 7, Fig 1-2, paragraph 65, first initial configuration is a collapsed generally straight configuration to match that of introducer #16) and the second, final implantation orientation is an extended position of the second member (Fig 2, second final orientation is an extended curved position such that the implant extends across the disc space).

Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorek US 2011/0230920.
Regarding Claim 13, Gorek discloses an implant (Fig 8-9) for stabilizing an inferior vertebra and a superior vertebra, the implant comprising: 
a pedicle screw (#120, paragraph 58, able to be placed into a pedicle), a housing (#50) affixed to the pedicle screw, and an anchor (#110) moveably connected to the housing (paragraph 58, anchor #110 placed into an opening of the housing #50), 	wherein the implant has a collapsed position whereby the anchor is positioned close to the pedicle screw (Fig 9, with pedicle screw #120 installed onto the housing #50 and into a pedicle, the anchor #110 can be placed close to the pedicle screw #120 with distal end of the anchor partially through the housing #50), and the implant has an extended position whereby the anchor is moved away from the pedicle screw (Fig 9, anchor #110 is further advanced through the housing such that its distal end moves away from the pedicle screw #120 and the implant has a V or L configuration)  is placed through the housing and its distal end moved away from the pedicle screw into an extended position), wherein the pedicle screw is configured to be inserted through a pedicle of the inferior vertebra in the collapsed position (as discussed above), and the anchor is configured to engage bone of the superior vertebra in the extended position (as discussed above, where in the extended position, the anchor is able to be driven further into the superior vertebra).

Regarding Claim 14, Gorek discloses the pedicle screw (#120) has a proximal end  (upper end of #120) including a recess (paragraph 53 “driver interface”, shown in Fig 1c)  configured to receive an instrument (“screwdriver”, paragraph 53) for inserting the pedicle screw (paragraph 53), and the pedicle screw has a distal end (threaded end of #122, Fig 3) configured to be inserted into the pedicle of the inferior vertebra (Fig 3, as discussed above, can be inserted into a pedicle of an inferior vertebra).

Regarding Claim 15, Gorek discloses the pedicle screw has one or more threads (#123) configured to engage bone (paragraph 53).

Regarding Claim 16, Gorek discloses the housing includes a first portion configured to receive the pedicle screw and a second portion configured to retain the anchor therein (paragraph 58, housing #50 has openings #54, #52 that can receive the portions), wherein the anchor is configured to move, pivot, or articulate relative to the pedicle screw (one is able to move the anchor relative to the pedicle screw when not installed, ie one can pick up the anchor while the pedicle screw stays on a table or tray)(alternatively, during installation, the pedicle screw can be fastened first and then the anchor can move through the housing, relative to the pedicle screw, and into bone).

Regarding Claim 17, Gorek discloses the anchor has a proximal end configured to be received in the housing (Fig 9, proximal end or head of the anchor is received in the housing #50) and a distal end (#112) configured to be inserted into a vertebral body of the superior vertebra in the extended position (paragraph 52, can be threaded into a superior vertebra).

Regarding Claim 18, Gorek discloses the anchor (it is noted that in the embodiment of Fig 8-9, the anchor #110 does not have eyelet #116) is curved between the proximal and distal ends (see below, where the anchor is cylindrical and is curved between proximal and distal ends).


    PNG
    media_image2.png
    429
    493
    media_image2.png
    Greyscale


Claims 13, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorek US 2011/0230920.
Regarding Claim 13, Gorek discloses an implant (Fig 4a-4b) for stabilizing an inferior vertebra and a superior vertebra, the implant comprising: 
a pedicle screw (#213, Fig 5a, paragraph 59, able to be placed into a pedicle), a housing (#214) affixed to the pedicle screw (Fig 5a), and an anchor (#220) moveably connected to the housing (paragraph 55, Fig 4a-4b, anchor #220 moves within the housing and connected via threads #216a), wherein the implant has a collapsed position whereby the anchor is positioned close to the pedicle screw (Fig 4c, with pedicle screw #213 installed onto bone, the anchor #220 can be placed close to the pedicle screw #213 with distal end of the anchor partially through the housing #214), and the implant has an extended position whereby the anchor is moved away from the pedicle screw (Fig 4c, anchor #220 is further advanced through the housing such that its distal end moves away from the pedicle screw #120 and the implant has a L configuration), wherein the pedicle screw is configured to be inserted through a pedicle of the inferior vertebra in the collapsed position (as discussed above), and the anchor is configured to engage bone of the superior vertebra in the extended position (as discussed above, where in the extended position, the anchor is able to be driven further into the superior vertebra).
Regarding Claim 19, Gorek discloses the anchor is generally positioned perpendicular to the pedicle screw in the extended position (Fig 4c, paragraph 55).
Regarding Claim 20, Gorek discloses the anchor may include one or more tracks (#224a) configured to engage corresponding tracks (#216a) within the second portion of the housing, and thereby allow for movement of the anchor between the collapsed and extended positions (paragraph 55, the tracks/threads guide the anchor between the collapsed and extended positions).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez US 2020/0030013 in view McGraw US 2008/0033432.
Regarding Claim 7, Gonzalez discloses a method for stabilizing an inferior vertebra and a superior vertebra (paragraph 103), the method comprising: 
posteriorly accessing a spine of a patient (Fig 28, implant #200 is implanted posteriorly into the spine, paragraph 125);
inserting an implant (#200) having a first member (#206) and a second member (#204) into an inferior vertebra in a first, initial orientation (paragraph 103, initial orientation when being implanted into the spine);
inserting the first member of the implant into a vertebral body of the inferior vertebra (Fig 28); and
modifying the implant (#200) into a second, final implantation orientation (paragraph 103, the implant is “modified” into the second, final orientation when being passed through a “curved path” into the second final orientation shown in Fig 28) and inserting the second member (#204) of the implant into a vertebral body of the superior vertebra (Fig 28, second member #204 extend into an upper/superior vertebra), wherein the implant traverses a disc or disc space between the inferior and superior vertebrae, and the second, final implantation orientation thereby fixates the inferior and superior vertebrae (Fig 28, paragraph 103, second member #204 extends through the disc space and the implant #200 fixates onto the inferior and superior vertebrae).
Regarding Claim 11, Gonzalez discloses the first member is a pedicle screw (#206, paragraph 101, Fig 28 and paragraph 125 where it can be placed in the pedicle) and the second member (#204) is an anchor (Fig 28, #204 is anchored to adjacent vertebra) moveably connected to the pedicle screw via a housing (#218b, Fig 29).
Gonzalez discloses that the implant can function like a pedicle screw (paragraph 125) and it appears that the implant is implanted into the pedicle (Fig 28) but does not explicitly disclose the implant is inserted into a pedicle of the inferior vertebra. 
McGraw discloses a method for stabilizing an inferior vertebra and a superior vertebra (abstract), the method comprising: 
posteriorly accessing a spine of a patient (Fig 1, paragraph 48); 
inserting an implant (#10) having a first member and a second member (see Fig below) into a pedicle (abstract, paragraph 48, 49) of the inferior vertebra in a first, initial orientation (Fig 1-2, paragraph 65, first initial configuration is generally straight to match that of introducer #16); inserting the first member of the implant into a vertebral body of the inferior vertebra (Fig 2-3); and modifying the implant into a second, final implantation orientation (one the implant #10 leaves the introducer #16, it is modified into a curved configuration, Fig 2, paragraph 49, 50) and inserting the second member of the implant into a vertebral body of the superior vertebra (Fig 2, paragraph 50), wherein the implant traverses a disc or disc space between the inferior and superior vertebrae (Fig 2), and the second, final implantation orientation thereby fixates the inferior and superior vertebrae (Fig 2, paragraph 50, 65), where the pedicle provides a known fixation/entry point for a transdiscal implant (abstract, paragraph 48-49).

    PNG
    media_image1.png
    685
    731
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Gonzalez such that the implant is inserted into a pedicle of the inferior vertebra in view of McGraw above because the pedicle provides a known fixation/entry point for a transdiscal implant. The examiner also notes that one of ordinary skill in the art recognizes that pedicles are typical fixation points for implants/fasteners due to their hardness which allows for better fixation. 

Claims 7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu US 2008/0027547 in view of Gordon US 2006/0247635.
Regarding Claim 7, Yu discloses a method for stabilizing an inferior vertebra and a superior vertebra (Fig 5), the method comprising: 
posteriorly accessing a spine of a patient (paragraph 63, posterior approach); 
inserting an implant (#20, Fig 5, where implant #20 is made up of multiple components, paragraph 50) having a first member (#76) and a second member (#74) into an inferior vertebra (#76 of the implant installed into the inferior vertebra #16, Fig 5) in a first, initial orientation (Fig 5, paragraph 63, initial orientation when being installed);
 inserting the first member (#76) of the implant into a vertebral body of the inferior vertebra (#16, Fig 5); and 
wherein the implant is in  a second, final implantation orientation (as seen in Fig 5), the second member (#74) of the implant into a vertebral body of the superior vertebra (#14, Fig 5), wherein the implant traverses a disc or disc space between the inferior and superior vertebrae (Fig 5, majority of the implant #20 in the disc space), and the second, final implantation orientation thereby fixates the inferior and superior vertebrae (paragraph 62, implant secured to the superior and inferior vertebra via the first and second members #76, #74 in its final orientation).
Yu discloses the claimed invention as discussed above where it appears that the first member is inserted into the pedicle (Fig 5) but does not disclose the first member is inserted into the pedicle in the first initial orientation and modifying the implant into the second final implantation orientation when the second member is inserted into the vertebral body of the superior vertebra. Yu does not disclose the order in which the first and second members are implanted. 
Gordon discloses a similar implant (Fig 26) having a first member (#124, see also Fig 9) installed in the pedicle (Fig 26, paragraph 66, 144, where the first member is a pedicle screw) of an inferior vertebra (Fig 26).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Yu and have the first member be inserted into the pedicle in view of Gordon above because this provides a known fixation point for securement of an implant to an inferior vertebra. The examiner also notes that one of ordinary skill in the art recognizes that pedicles are typical fixation points for implants/fasteners due to their hardness which allows for better fixation.
Furthermore, it would have been obvious to one having ordinary skill in the art at a time before the effective date of the claimed invention to modify Yu as modified to have the first member (#76 in Yu) to be implanted first, such that the implant is in the first initial orientation (where first member #76 is implanted and the  distal end of the second member #74 is partially in the housing, ready to be implanted into the superior vertebra), and then modifying the implant to the second final orientation by inserting the second member (#74 in Yu) into the superior vertebra  because this provides a known finite number of identified predictable solutions for the ordering of how the first and second members are installed. Examiner notes that there can only be three ways the first and second members can be installed, where the first member or the second member is installed first then followed by the other member and both are installed at the same time. 
Regarding Claim 11, Yu as modified discloses wherein the first member is a pedicle screw (as discussed in the modification above in view of Gordon) and the second member (#74, Fig 5 in Yu) is an anchor (Fig 5 in Yu, #74 anchored to the superior vertebra) moveably (via ball and socket joint, paragraph 54  in Yu), paragraph connected to the pedicle screw via a housing (#26, which has an opening #72)(paragraph 54 in Yu, Fig 5, housing #26 articulates with respect to screw #76) pedicle screw .

Regarding Claim 12, Yu as modified a distal end (distal end or tip of #74 in Yu) of the anchor is received in the housing in the first, initial orientation (discussed in the modification above), and the anchor slides through the housing and the proximal end (proximal end of head of #74 in Yu) of the anchor is received in the housing in the second, final implantation orientation (Fig 5 in Yu) .



Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest, in particular other implants with first and second members. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773